Beck, P. J.
Provocation by words, threats, menaces, or contemptuous gestures will not reduce a killing from the crime of murder to manslaughter. Penal Code (1910), § 65. In all cases of voluntary manslaughter there must be both provocation as the statute provides and passion. The provocation must come from an assault or an attempt to commit a serious, personal injury, or from circumstances which are *566equivalent to an assault or an attempt to commit a serious personal injury. Mize v. State, 135 Ga. 291, 297 (69 S. E. 173). Under these established principles of law, the court did not err in failing to charge the law of manslaughter contained in section 64 of the Penal Code, nor the law of voluntary manslaughter’ contained in section 65. The evidence for the State showed the crime committed by the defendant to be murder, and there is no evidence to reduce the homicide from murder to manslaughter. And if under defendant’s statement he was guilty of manslaughter, there was no request in writing to charge upon that subject, and the mere failure to charge upon a theory of the case presented alone by the defendant’s statement is not error.
No. 4861.
June 22, 1925.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause, and